Opinion by
Mb. Justice Mitchell,
The memorandum in writing on which appellant’s bill is founded is unfortunately wanting in that complete and definite character which is necessary to enable a court of equity to decree specific performance. The bill supplements the memorandum by describing the land as “ lot No. 1, in a plan since laid out by the defendant company of record, etc., setting out the metes and bounds.” It may be conceded that if the memorandum itself had so described it, the court might have resorted to the extrinsic evidence of the plan to identify the subject-matter. But the bill *194only expresses what the plaintiff desires the° contract to mean. The memorandum itself not only fails to identify the land in question either in terms or by reference to an existing plan, but it shows affirmatively that the precise size, location and boundaries of the intended purchase were left to future agreement or determination. The decisive language is, “ The size of the lot of ground secured or intended to be secured by Mrs. Agnew to be determined hereafter, and to conform to the general plan regarding the convenience and economy, hereafter to be laid out and established.”
The definite terms of the contract were thus expressly left for the future action of the parties. A refusal to perform may'make a party liable for damages, but does not subject him to the obligation of specific performance. A chancellor can only enforce an agreement specifically where the parties have agreed defininitely on all its terms, and left nothing to the future but bare performance.
Decree affirmed.